                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAIRAY TAQWAIN MORRIS,                             Case No. 19-cv-02620-HSG
                                   8                      Plaintiff,                        ORDER DENYING REQUEST TO
                                                                                            TERMINATE PLAINTIFF'S FILING
                                   9             v.                                         FEE OBLIGATIONS AS MOOT
                                  10     STATE OF CALIFORNIA, et al.,                       Re: Dkt. No. 12
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983. Plaintiff’s request to terminate his filing fee obligations is

                                  15   DENIED AS MOOT. Dkt. No. 12. The Court has vacated the order granting leave to proceed in

                                  16   forma pauperis. Dkt. No. 11. Plaintiff has no filing fee obligations, having already paid the filing

                                  17   fee. Dkt. No. 6.

                                  18          This order terminates Dkt. No. 12.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 8/1/2019

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
